                                      1 DAVID C. MCELHINNEY
                                        State Bar No. 33
                                      2 KRISTEN L. MARTINI
                                        State Bar No. 11272
                                      3 LINDSEY HERZOG (AZ BAR NO. 032514)

                                      4 (pro hac vice)
                                        LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                      5 One East Liberty Street, Suite 300
                                        Reno, Nevada 89501-2128
                                      6 Tel: (775) 823-2900
                                        E-mail: dmcelhinney@lrrc.com
                                      7 E-mail: kmartini@lrrc.com
                                        E-mail: lherzog@lrrc.com
                                      8
                                        Attorneys for Defendant/Counterclaimant
                                      9 Ladera Development, LLC

                                     10

                                     11                              UNITED STATES DISTRICT COURT

                                     12                                      DISTRICT OF NEVADA
One East Liberty Street, Suite 300




                                     13 HALL CA-NV, LLC, a Texas limited
Reno, Nevada 89501-2128




                                        liability company,                               CASE NO. 3:18-cv-00124-RCJ-CBC
                                     14
                                                              Plaintiff,
                                     15
                                        v.                                               ORDER SETTING
                                                                                         STIPULATION   MOTION
                                                                                                     AND ORDERHEARING
                                                                                                               TO
                                     16                                                  SCHEDULE AND CONDUCT STATUS
                                        LADERA DEVELOPMENT, LLC, a Nevada                HEARING REGARDING HALL’S
                                     17 limited liability company,                       OBJECTION TO ORDER DENYING
                                                                                         HALL’S MOTION TO MODIFY
                                     18                         Defendant.               SUBPOENA DUCES TECUM ON
                                                                                         KOLESAR & LEATHAM (ECF NO. 58)
                                     19 LADERA DEVELOPMENT, LLC, a Nevada
                                        limited liability company,
                                     20
                                                              Counterclaimant,
                                     21
                                        v.
                                     22
                                        HALL CA-NV, LLC, a Texas limited
                                     23 liability company,

                                     24                         Counterdefendant.
                                     25

                                     26             Defendant/Counterclaimant   Ladera    Development,      LLC     (“Ladera”),    and
                                     27 Plaintiff/Counterdefendant Hall CA-NV, LLC (“Hall”), by and through their undersigned
                                     28 counsel, stipulate and hereby request that the Court schedule a status hearing regarding Hall’s


                                          107084692_1
                                      1 Objection to Order Denying Hall’s Motion To Modify Subpoena Duces Tecum on Kolesar &

                                      2 Leatham (“Hall’s Objection”) (ECF No. 58) filed on December 14, 2018.

                                      3             The parties, by and through their respective counsel have conducted a good faith meet
                                      4 and confer in an attempt to address and resolve those issues raised in Hall’s Objection and to-

                                      5 date, have reached a tentative agreement, that by its terms will require the Court’s approval.

                                      6             The parties are requesting a status hearing before the Court to apprise Her Honor of the
                                      7 terms of the tentative agreement and to seek her approval of the same. The parties anticipate

                                      8 they will need approximately a half hour of the Court’s time at the status hearing.

                                      9            IT IS SO AGREED AND STIPULATED, this 17th day of January, 2019:
                                                                                  ORDER
                                     10
                                           IT  IS HEREBY ORDERED
                                            FAHRENDORF,                    that the Stipulation toInSchedule
                                                               VILORIA, OLIPHANT                     associationand
                                                                                                                 with:
                                                                                                                    Conduct Status
                                     11    Hearing    Regarding
                                            & OSTER LLP            Hall's Objection to Order  Denying
                                                                                                  GARDERE WYNNEtoSEWELL
                                                                                                         Hall's Motion     Modify LLP
                                           Subpoena      Duces
                                            By: /s/ Nathan       Tecum on Kolesar & LeathamFrank
                                                            J. Aman                                (ECFJ.No.  66) isEsq.
                                                                                                           Wright,   GRANTED.
                                     12     Nathan J. Aman, Esq.                                  (by pro hac vice)
One East Liberty Street, Suite 300




                                           IT IS. FURTHER
                                            P.O   Box 62       ORDERED that a Motion Hearing RE: Hall CA-NV, LLC's Objection
                                     13     Reno,  NVDenying
                                                        89505 Hall's Motion to Modify Subpoena    2021 McKinney Avenue, Suite 1600
                                           to Order                                                    Duces Tecum on Kolesar &
                                                                                                  Dallas, TX 75201
Reno, Nevada 89501-2128




                                            Email:  naman@renonvlaw.com
                                           Leatham is set for 1:30P.M., Tuesday, February 19, 2019, in RENO COURTROOM 3,
                                     14                                                           Email: fwright@gardere.com
                                           before   Judge
                                            Attorneys       Robert C. Jones.
                                                       for Plaintiff/Counterdefendant
                                     15                                                           Attorneys for Plaintiff/Counterdefendant
                                           IT IS SO ORDERED this 22nd day of January, 2019.
                                     16
                                        LEWIS   ROCA ROTHGERBER CHRISTIE LLP
                                        _____________________________
                                     17
                                        ROBERT
                                        By:        C.C.
                                            /s/ David JONES
                                                        McElhinney
                                     18 DAVID C. MCELHINNEY
                                        KRISTEN L. MARTINI
                                     19 LINDSEY HERZOG (pro hac vice)
                                        One East Liberty Street, Suite 300
                                     20 Reno, Nevada 89501-2128

                                     21 Attorneys for Defendant/Counterclaimant

                                     22

                                     23
                                                                                       ORDER
                                     24
                                                  IT IS SO ORDERED.
                                     25
                                                  Dated this ___ day of                         , 2019.
                                     26

                                     27
                                                                                               U.S. DISTRICT COURT JUDGE
                                     28


                                          107084692_1                                      2
